Exhibit 10.2




SECOND AMENDMENT TO LEASE


SECOND AMENDMENT TO LEASE dated as of this 22nd day of April, 2016 (the “Second
Amendment”) by and between BP BAY COLONY LLC, a Delaware limited liability
company (“Landlord”), and RADIUS HEALTH, INC., a Delaware corporation
(“Tenant”).


RECITALS


By Lease dated May 14, 2014 (the “Original Lease”), Landlord did lease to
Tenant, and Tenant did hire and lease from Landlord, certain premises containing
approximately 8,490 rentable square feet (referred to in the Original Lease as
the “Rentable Floor Area of the Premises”) of space located on the first (1st)
(referred to in the Original Lease as the “Premises” and hereinafter sometimes
referred to as the “Initial Premises”) of the building known and numbered as 950
Winter Street, Waltham, Massachusetts (the “Building”).


By First Amendment to Lease dated as of September 9, 2015 (the “First
Amendment”), Tenant (i) leased from Landlord an additional 8,176 square feet of
rentable square feet of space (referred to in the First Amendment as the
“Rentable Floor Area of the Expansion Premises 1”) located on the first (1st)
floor of the Building, which space is shown on Exhibit A attached to such First
Amendment (referred to in the First Amendment as the “Expansion Premises 1”),
(ii) leased from Landlord an additional 10,542 square feet of rentable square
feet of space (referred to in the First Amendment as the “Rentable Floor Area of
the Expansion Premises 2”) located on the first (1st) floor of the Building,
which space is shown on Exhibit B attached to such First Amendment (referred to
in the First Amendment as the “Expansion Premises 2”), and (iii) extended the
Term of the Lease, upon all of the same terms and conditions set forth in the
Original Lease except as set forth in the First Amendment.


Landlord and Tenant have agreed to increase the size of Expansion Premises 1 by
432 square feet and the parties are entering into this Second Amendment to set
forth the same.


NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:


1.Revised Expansion1 Premises


Expansion Premises 1 is hereby enlarged to include an additional 432 square feet
of rentable floor area so that the Rentable Floor Area of Expansion Premises 1
shall now be 8,608 square feet as shown on Exhibit A attached hereto (such
Exhibit A shall replace Exhibit A attached to the First Amendment). As of the
Expansion Premises 1 Commencement Date, the Premises (as defined in the Original
Lease) shall include Expansion Premises 1 and the Rentable Floor Area of the
Premises (as defined in the Original Lease) shall increase by 8,608 rentable
square feet.


- 1 -

--------------------------------------------------------------------------------





2.    Annual Fixed Rent for Expansion Premises 1


Section 3(B) of the First Amendment is deleted in its entirety and replaced with
the following:


Commencing on the Expansion Premises 1 Commencement Date, Annual Fixed Rent with
respect to Expansion Premises 1 shall be payable as follows:


Rent Year:
Rate PSF:
Annual Rate:
1:
$36.00
$309,888.00
2:
$37.00
$318,496.00
3:
$38.00
$327,104.00
4:
$39.00
$335,712.00
5:
$40.00
$344,320.00

  
3.Parking


The first sentence of Section 7 of the First Amendment is hereby deleted and
replaced with the following:


Upon the occurrence of the Expansion Premises 1 Commencement Date, the Number of
Parking Spaces shall be increased by twenty-five (25).
   
4.    Defined Terms. Except as otherwise expressly provided herein, all
capitalized terms used herein without definition shall have the same meanings as
are set forth in the Original Lease.


5.    Ratification of Lease. Except as herein amended and as amended by the
First Amendment, the Original Lease shall remain unchanged and in full force and
effect. All references to the “Lease” shall be deemed to be references to the
Original Lease, as previously and as amended by this Second Amendment.


6.    Authority. Each of Landlord and Tenant hereby represents and warrants to
the other that all necessary action has been taken to enter this Second
Amendment and that the person signing this Second Amendment on its behalf has
been duly authorized to do so.


7.    Counterparts. This Second Amendment may be executed in counterparts, and
such counterparts together shall constitute but one original of the Second
Amendment. Each counterpart shall be equally admissible in evidence, and each
original shall fully bind each party who has executed it. Provided it is
accompanied by the final version of this Second Amendment (including all
exhibits, if any), an executed signature page of this Second Amendment delivered
by facsimile or as a PDF or a similar attachment to an email shall constitute
effective delivery of this Second Amendment by the party so delivering the same
for all purposes with the same force and effect as the delivery of an executed
original counterpart.




- 2 -

--------------------------------------------------------------------------------





--SIGNATURE PAGE FOLLOWS--
EXECUTED as of the date and year first above written.




WITNESS:
 
LANDLORD:
 
 
 






















/s/ BP Properties, Inc.
 
BP BAY COLONY LLC, a Delaware limited liability company
 
By:  BP BAY COLONY HOLDINGS LLC, a Delaware limited liability company, its sole
member
 
By:  BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its
member
 
By:  BOSTON PROPERTIES, INC., a Delaware corporation, its general partner 
 
 
 
 
 
 
By:
/s/ Bryan J. Koop
 
 
 
Name:
Bryan J. Koop
 
 
 
Title:
SVP, Regional Manager









 
 
TENANT:
 
 
 
WITNESS: /s/ Brent Hatzis-Schoch
 
RADIUS HEALTH, INC., a Delaware corporation
 
 
 
 
 
By:
/s/ B. Nicholas Harvey
 
 
Name:
B. Nicholas Harvey
 
 
Title:
CFO
 
 
 
 







- 3 -